DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over HAKOZAKI et al. (US 20180195526 A1).
	Regarding claim 1, HAKOZAKI discloses a blower apparatus (Abstract; Figs. 1-2) comprising: a first impeller (21) and a second impeller (31) that are arranged in an axial direction (Figs. 2, 8); a first motor (22) located between the first impeller and the second impeller to rotate the first impeller around a central axis; a first circuit board (2224) provided between the first impeller and the second impeller on the first motor; a second motor (32) located between the first motor and the second impeller to rotate the second impeller around the central axis; a second circuit board (3224) provided between the first circuit board and the second impeller on the second motor; a casing (e.g., the combination of 23 and 33) that houses the first impeller, the first motor, the first circuit 


    PNG
    media_image1.png
    853
    1195
    media_image1.png
    Greyscale

	HAKOZAKI does not mention expressly: said first motor (22) located closer to the second impeller than to the first impeller; said first circuit board (2224) provided closer to the second impeller than to the first impeller on the first motor; said second motor (32) located closer to the first impeller than to the second impeller; said second circuit board (3224) provided closer to the first impeller than to the second impeller on the second motor.
	However, because the claims of the instant application do not specify the particular function or benefit of the claimed improvement, the limitations in question about relative arrangements of said first motor, said first circuit board, said second motor, and said second circuit board are considered merely minor design variation of approximating the axial positions of these elements with respect to the first and the second impellers. Therefore, it would have been obvious to one of ordinary skill in the 
	Regarding claim 2, HAKOZAKI does not mention expressly: wherein an inner bottom surface of the first recessed portion is located farther on the second side in the axial direction than on an inner bottom surface of the second recessed portion.  
	It is deemed that the limitation in question directs to merely a minor design variation of the depth of said first recessed portion or said second recessed portion. Because the claims of the instant application do not specify the particular function or benefit of the claimed improvement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of HAKOZAKI to adjust the depth of said first recessed portion or said second recessed portion as desired (e.g., to accommodate a particular mounted component on the first or the second circuit board). The skilled person in the art would practice modification without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
	Regarding claim 3, HAKOZAKI does not mention expressly: wherein when the mounted component mounted on the first circuit 50board and inserted into the first 
	However, it is deemed that the limitation in question directs to merely an intended use of the first recessed portion and/or the second recessed portion as recited in claim 2 above. Since it is commonly known in the art that “mounted components” mounted on a circuit board may have different leading end length, it would have been obvious to one of ordinary skill in the art to apply the invention of HAKOZAKI as modified set forth above to accommodate a “mounted component” having a particular leading end as needed. The skilled person in the art would practice such application without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Allowable Subject Matter
4.	Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
5.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 4 is the inclusion of the limitation that: the first housing includes the first recessed portion and the second recessed portion. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of claims 5-8 is the inclusion of the limitation that: at least one of the first recessed portion and the second recessed portion extends across the first housing and the second housing. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837